ClaeksoN, J.
Tbe question involved: Is tbe seven-year statute of limitations, pleaded by tbe defendants in tbeir answer, available to tbem as a defense? "We tbink so.
Two contentions were made by plaintiff’s counsel in tbe trial court: (1) Tbat tbe deeds offered in evidence by defendants were not sufficient to constitute color of title; (2) tbat a wife cannot establish title to her husband’s real estate by adverse possession. Neither contention can be sustained on tbe record.
N. 0. Code, 1939 (Micbie), sec. 428, is as follows: “When a person or those under whom be claims is and has been in possession of any real property, under known and visible lines and boundaries and under color-able title, for seven years, no entry shall be made or action sustained against such possessor by a person having any right or title to tbe same, except during tbe seven years next after bis right or title has descended or accrued, who in default of suing within tbat time shall be excluded from any claim thereafter made; and such possession, so held, is a perpetual bar against all persons not under disability.”
¥e tbink, under tbe facts and circumstances of this ease, tbat it is unnecessary to consider tbe 20-year adverse possession, under secs. 430 and 433, supra.
It is contended by plaintiff tbat tbe possession of plaintiff’s wife, Belle Nichols, or bis daughter, Gertrude Whitesides, was not adverse to him. We cannot so bold on this record, and tbe jury decided to tbe contrary under competent evidence and a charge of tbe court below free from error. Tbe plaintiff testified tbat be left bis wife and children in 1913 and went to Chattanooga, Tenn. Tbat bis wife died in January, 1934, in Asheville, N. C., and be did not attend her funeral. Tbat they were never legally separated or divorced. Tbat after leaving in 1913 be came home every two weeks tbe first three years. The last time be was in Asheville before tbe suit was brought was in 1916- — -24 years. J. E. Rector bad a tax title deed to tbe property and be and bis wife deeded it to plaintiff’s daughter, Gertrude Whitesides, on 12 January, 1927. Plaintiff testified: “Q. Did you authorize him to convey this property to your daughter by this deed dated January 12, 1927? Ans.: I said I wanted it made to my daughter.” Plaintiff never paid tbe taxes and tbe land was sold for taxes in 1909. He never supported bis wife, but *270abandoned ber. His wife and bis children in 1927 made deeds to Gertrude Whitesides, the other child, who in turn borrowed money to build on the land. It was foreclosed and defendant claims adverse possession to the locus in quo for seven years and more, through conveyances. Gertrude Whitesides leased the property after it was foreclosed from the purchaser and afterwards under court proceedings a judgment dispossessing her was rendered, from which she never appealed.
N. C. Code, supra, sec. 2530, is as follows: “Every woman whose husband abandons her, or maliciously turns her out of doors, shall be deemed a free trader, so far as to be competent to contract and be contracted with, and to bind her separate property, but the liability of her husband for her reasonable support shall not thereby be impaired. She may also convey her personal estate and her real estate without the assent of her husband.”
Abandonment of the wife by the husband is sufficient for her to execute a valid conveyance of her lands without his joinder.
In Keys v. Tuten, 199 N. C., 368 (370), we find: “The validity of C. S., 2530, notwithstanding the provisions of section 6 of Article X of the Constitution, has been sustained by the decisions of this Court, upon the ground, as stated by Fair cloth, G. J., in Hall v. Walker, 118 N. C., 377, 24 S. E., 6, that 'there is no constitutional inhibition upon the power of the Legislature to declare where and how the wife may become a free trader. Article X, section 6, was not intended to disable, but to protect her.’ In Bachelor v. Norris, 166 N. C., 506, it is said: 'The constitutionality of the statute authorizing a married woman to execute a valid conveyance of real property without the joinder of her husband, when she has been abandoned by her husband, has been sustained in several decisions of this Court. Hall v. Walker, 118 N. C., 377, 24 S. E., 6; Brown v. Brown, 121 N. C., 8, 27 S. E., 998; Fmger v. Hunter, 130 N. C., 531, 41 S. E., 890.’ See, also, Vandiford v. Humphrey, 139 N. C., 65.” Pardon v. Paschal, 142 N. C., 538; Hancock v. Davis, 179 N. C., 282 (284); Whitten v. Peace, 188 N. C., 298 (302-3).
In Locklear v. Savage, 159 N. C., 236 (237-8), it is written: “What is adverse possession within the meaning of the law has been well settled by our decisions. It consists in actual possession, with an intent to hold solely for the possessor to the exclusion of others, and is denoted by the exercise of acts of dominion over the land, in making the ordinary use and taking the ordinary profits of which it is susceptible in its present state, such acts to be so repeated as to show that they are done in the character of owner, in opposition to right or claim of any other person, and not merely as an occasional trespasser. It must be decided and notorious as the nature of the land will permit, affording unequivocal *271indication to all persons that he is exercising thereon the dominion of owner,” citing many authorities. Owens v. Lumber Co., 210 N. C., 504; Stephens v. Clark, 211 N. C., 84 (89); Berry v. Coppersmith, 212 N. C., 50.
In Alsworth v. Cedar Works, 172 N. C., 17 (23), it is stated: “Color-able title, then, in appearance is title, but in fact is not, or may not be, any title at all. It is immaterial whether the conveyance actually passes the title to property, for that is not the inquiry. Does it appear to do so, is the test; and any claim asserted under the provisions of such a conveyance is a claim under color of title, and will draw the protection of the statute of limitations to the possession of the grantee if the other requisites are present. Dickens v. Barnes, 79 N. C., 490. ‘A deed, though it he defective, will constitute color of title.’ So the rule is broadly stated in a very large number of decisions that a deed purporting to convey the land in controversy will give color of title to a possession taken under it, even though it be void. And a deed void for matters dehors the instrument will constitute color of title, provided it purports to convey the land in controversy. 1 Cyc., 1085-1087.” Neal v. Nelson, 117 N. C., 393 (405) ; Dorman v. Goodman, 213 N. C., 406 (413).
The court below charged the jury: “Adverse possession may be said to be based on distinct elements, though when considered they are in some respects interlocking or overlapping, and those elements are as follows: (1) Actual possession, (2) open and notorious possession, (3) continuous possession, (4) exclusive possession, (5) hostile possession, and (6) under the evidence and pleadings in this case, under color of title, and (7) under known and visible lines and boundaries. Taking up these different elements, in order that you may understand what we mean by adverse possession.”
In Vanderbilt v. Chapman, 172 N. C., 809 (812), it is said: “When the continuity and identity of possession is established between a subsequent and next preceding and prior occupant, shutting out all opportunity of interruption in favor of the true title, in such case the claimant or subsequent holder.may, in connection with his own, avail himself of the adverse occupation of his predecessors and refer the same to the original entry and the color of title under which it was made.”
In detail the court defined accurately each element, citing authorities from this Court. The court, with minuteness, gave the contentions on each side, and charged: “So, this case finally resolves itself to certain questions of fact for you to determine, then apply the law to it as given to you by the court and say what the truth is. That is what the word ‘verdict’ means — to speak the truth. . . So, in this case, the court charges you that if the defendants have satisfied you by the greater weight of the evidence that they and those under whom they claim, went *272into possession of tbe lands in question under color of title, as heretofore defined to you by tbe court, and sucb possession was actual, open and notorious and continuous, exclusive and hostile, under known and visible lines and boundaries, in accordance with tbe definitions of tbe court which tbe court has previously given to you, and that sucb possession continued for a period of at least seven years, then tbe court charges you that would constitute adverse possession, under Consolidated Statutes, sec. 428, which tbe court read and explained to you. If you find those to be tbe facts, by tbe greater weight of tbe evidence, you will answer tbe issue ‘Yes.’ ... If you fail to so find, that is, if tbe defendants have failed to so satisfy you, tbe burden being on them, it will be your duty to answer tbe issue NT o.’ ”
We see no estoppel, as contended by plaintiff, in tbe purchase of tbe land by tbe daughter, Gertrude Whitesides. “I said I wanted it made to my daughter.” Tbe wife, having been abandoned by her husband, bad a right to convey it to Gertrude Whitesides.
Plaintiff contended that “Tbe ruling of tbe trial court that C. S., 428, tbe seven-year statute of limitations, could in any event apply as a bar to plaintiff’s action, and insists that if any sucb statute applies, it is C. S., 433, tbe twenty-year statute of limitations; and challenges also tbe sufficiency of tbe charge of tbe court to measure up to tbe requirements of C. S., 564.” We cannot so bold.
In Pardon v. Paschal, 142 N. C., 538 (539), it is said: “Tbe only exception presented in tbe brief of tbe appellant is that there is no sufficient evidence of abandonment, and that tbe judge should have so instructed tbe jury. It nowhere appears in tbe record that tbe plaintiff requested tbe court so to charge, or that tbe plaintiff banded up any prayer for instructions to tbe jury. He cannot be beard, therefore, to raise that question by motion to set aside tbe verdict. ‘If be is silent when be should speak, be ought not to be beard when be should be silent.’ Boon v. Murphy, 108 N. C., 187, and cases cited. If it is any satisfaction to tbe plaintiff to know it, we will state that an examination of tbe record discloses ample evidence to justify tbe court in submitting tbe matter to tbe jury.”
Tbe court below charged carefully tbe law applicable to tbe facts on every aspect of tbe case.
We see no merit in tbe other exceptions and assignments of error made by plaintiff. Tbe plaintiff’s brief, with authorities cited, is persuasive, but not convincing nor applicable.
For tbe reasons given, we find
No error.